Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2	This office action is in reply to applicant preliminary amendment filed on 07/02/2021. Claims 1-3 were cancelled in the preliminary amendment. Claims 4-31 are currently pending.

Claim Rejections - 35 USC § 112
3	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “…means for notifying…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure. The claim language specifies a general purpose place holders without mentioning a specific structures for performing claim functions. However general purpose computers are not enough to provide structural support for performing claim functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
4	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "non-expert personnel…". Here the claimed invention is indefinite because the action is being performed by a person/human and not by the claimed system. An appropriate amendment is required to overcome this rejection.


Claim Rejections - 35 USC § 102
5	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6	Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly et al. (Kelly, herein after) (U.S. Patent Application Publication No. 2017/0006116 A1).
	Regarding claim 4, Kelly teaches an edge computing deployment and management system ( [0038]; the SOMS 100 may perform service management and/or orchestration activities with regard to an IoT infrastructure 140, Fig. 1), comprising: 
at least one portable modular device ([0038]; IoT devices such as mobile devices); 
at least one host location configured to removably receive the at least one portable modular device ([0038]; IoT infrastructure, Fig. 1…[0047]; devices activated (added) and deactivated (removed) as needed);
an edge computing services orchestration management (ECSOM) system ([0037]; a service orchestration and/or management system 100 (“SOMS 100”)) configured to manage and control at least one of a user load on and maintenance requirements of the at least one portable modular device that is deployed to the at least one host location ([0038]; the SOMS 100 may perform service management and/or orchestration activities with regard to an IoT infrastructure 140…[0045]; management function using SOL and other modules, and [0049]; control function); and 
a devices management system (DMS) ([0047]; SOL 130 may include a device manager 137 (“DVM 137”) which may be configured to manage deployed devices) configured to manage deployment (addition) and extraction (removal) of the at least one portable modular device to and from the at least one host location based on the managing and controlling functions of the ECSOM system ([0047]; a device manager 137 (“DVM 137”) which may be configured to manage deployed devices…a control message being originated by the DVM 137 and routed via the multi-protocol messaging manager 139 to result in deactivation and removal from service of a device, such as a device that has been detected as underperforming from log or error analysis. Examples of other control messages that could be originated from the device manager may include service-related command messages such as control messages that result in addition of one or more devices to a service device pool and activation of such devices…[0046]; Device Manager 137 is configured by an SOMS 100 to do management and monitoring (controlling) function).
Claim Rejections - 35 USC § 103
7	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8	Claims 5-10, 12, 13 and 19-23, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (Kelly, herein after) (U.S. Patent Application Publication No. 2017/0006116 A1) in view of Achillopoulos (U.S. Patent Application Publication No. 2016/0266913 A1).
Regarding claim 5, Kelly further teaches the system of claim 4, wherein the DMS and the ECSOM system are configured for communication with the at least one portable modular device and the at least one host location via a wired or wireless network connection ([0076]; using wired and/or wireless communications between deployed devices 710 and components of the service orchestration and/or management system). 
But Kelly doesn’t fully disclose the communications use secure communication protocols.
However, Achillopoulos in analogous art, teaches the communications use secure communication protocols ([0203]; it is envisioned that all communications from the apparatus will utilize suitable Virtual Private Network (VPN) protocol access and encryption).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Kelly, and Achillopoulos because Achillopoulos’s teaching would allow Kelly’s system to optimize the system’s deployment operation by implementing a secure communication mechanism to remotely deployed devices.

Regarding claim 6, Kelly further teaches the system of claim 5, wherein the network connection is a wireless network using one of 3G, 4G, LTE, Satellite, and WiFi wireless communication network ([0076]; WiFi, cellular, fiber, Ethernet, or other suitable communication means).  

Regarding claim 7, Kelly further teaches the system of claim 4, wherein the at least one portable modular device is configured to be handled by a single individual during transport and is capable of functioning without interruption during transport ([0038]; mobile devices).

Regarding claim 8, Kelly further disclose the system of claim 4, wherein the DMS is configured to manage removal of one of the portable modular devices from a corresponding one of the host locations and to deploy another one of the portable modular devices to the corresponding one of the host locations, the another one of the portable modular devices being obtained from another one of the host locations or from a local edge computing service (ECS) service center containing an inventory of the plurality of portable modular devices ([0047]; a device manager 137 (“DVM 137”) which may be configured to manage deployed devices…a control message being originated by the DVM 137 and routed via the multi-protocol messaging manager 139 to result in deactivation and removal from service of a device, such as a device that has been detected as underperforming from log or error analysis. Examples of other control messages that could be originated from the device manager may include service-related command messages such as control messages that result in addition of one or more devices to a service device pool and activation of such devices…[0046]; Device Manager 137 is configured by an SOMS 100 to do management and monitoring (controlling) function). 
But Kelly doesn’t fully disclose wherein the at least one portable modular device comprises a plurality of portable modular devices and the at least one host location comprises a plurality of host locations each configured to removably receive anyone of the portable modular devices.
However, Achillopoulos further teaches wherein the at least one portable modular device comprises a plurality of portable modular devices and the at least one host location comprises a plurality of host locations each configured to removably receive anyone of the portable modular devices ([0094]-[0095 & [0139]-[0141]]; various electronic components (collectively 104) deployed in appropriate sub-chassis (105) locations fitted throughout the internal chassis to accommodate components 104. Components 104 are envisioned as modular units capable of being provisioned, managed and controlled by one or more onboard management and control system units…a single portable device 100 can accommodate multiple portable devices in it and at the same time hosts multiple components); and
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Kelly, and Achillopoulos because Achillopoulos’s teaching would allow Kelly’s system to optimize the system’s user experience by providing a flexible control and management functionality on the go.

Regarding claim 9, Kelly further teaches the system of claim 8, further comprising an application programming interface interconnecting DMS and ECSOM system ([0042]; In various embodiments, the SOMS 100 may include a service management layer 120 (“SML 120”). The SML 120 may provide interfaces, such as application program interfaces, or “API”s, which may be used by the UI 118 or by an application communicating with the SOMS 100); 
wherein the DMS and ECSOM system are connected directly if the DMS and ECSOM system are operated by a single operator ([0076]; directly connected using fiber or Ethernet) or connected via a network using secure communication protocols if the DMS and ECSOM system are operated by different operators;
wherein the DMS is configured for taking control from the ECSOM system to manage deployment or removal of one of the portable modular device from the corresponding host location, for handing the control back to the ECSOM system when deployment or removal of the portable modular device is completed, for remotely powering up the portable modular device that has been deployed to the corresponding host location, for remotely turning off the portable modular device that has been removed from the corresponding host location, and for tracking a location of the portable modular device which has been deployed or removed ([0047]; a device manager 137 (“DVM 137”) which may be configured to manage deployed devices…a control message being originated by the DVM 137 and routed via the multi-protocol messaging manager 139 to result in deactivation and removal from service of a device, such as a device that has been detected as underperforming from log or error analysis. Examples of other control messages that could be originated from the device manager may include service-related command messages such as control messages that result in addition of one or more devices to a service device pool and activation of such devices…[0046]; Device Manager 137 is configured by an SOMS 100 to do management and monitoring (controlling) function).

Regarding claim 10, Kelly further teaches the system of claim 4, further comprising a chassis remote management system integrated with the at least one portable modular device and configured for communication with the DMS wirelessly using secure communication protocols ([0048]; In other alternative embodiments the DVM 137 may collect or receive data (such as system diagnostic and performance measurements, status, reliability, etc.) from devices by other means and update the persistent store 150 with such data. Such data may be received from the devices actively sending data to the DVM 137 or by the devices replying to requests for data from the DVM 137… [0076]; communicate wirelessly); 
wherein the DMS is further configured to track a location of the at least one portable modular device using the chassis remote management system ([0048]; In other alternative embodiments the DVM 137 may collect or receive data (such as system diagnostic and performance measurements, status, reliability, etc.) from devices by other means and update the persistent store 150 with such data. Such data may be received from the devices actively sending data to the DVM 137 or by the devices replying to requests for data from the DVM 137); and 
wherein the at least one portable modular device is configured to be handled by a single individual during transport and is capable of functioning without interruption during transport ([0028], [0196] & [0094]-[0095]; devices in the IoT infrastructure may include, but are not limited to: devices…, and mobile devices, which can be handled individually and function without interrupt during transportation).
But Kelly doesn’t fully disclose communication using secure communication protocols. 
However, Achillopoulos in analogous art, teaches communication using secure communication protocols ([0203]; it is envisioned that all communications from the apparatus will utilize suitable Virtual Private Network (VPN) protocol access and encryption).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Kelly, and Achillopoulos because Achillopoulos’s teaching would allow Kelly’s system to optimize the system’s deployment operation by implementing a secure communication mechanism to remotely deployed devices.

Regarding claim 12, Kelly further teaches the system of claim 4, wherein the at least one portable modular device comprises a payload of edge computing service (ECS) active components ([0033]; orchestration agent on the device used for payload service) comprising: 
a remote management system configured for communication with the DMS wirelessly, ([0048]; In other alternative embodiments the DVM 137 may collect or receive data (such as system diagnostic and performance measurements, status, reliability, etc.) from devices by other means and update the persistent store 150 with such data. Such data may be received from the devices actively sending data to the DVM 137 or by the devices replying to requests for data from the DVM 137… [0076]; communicate wirelessly); 
the DMS being further configured to track a location of the at least one portable modular device using the remote management system ([0048]; In other alternative embodiments the DVM 137 may collect or receive data (such as system diagnostic and performance measurements, status, reliability, etc.) from devices by other means and update the persistent store 150 with such data. Such data may be received from the devices actively sending data to the DVM 137 or by the devices replying to requests for data from the DVM 137).
But Kelly doesn’t disclose an uninterruptible power supply (UPS) and a power supply unit (PSU) that are configured to be fully operational with direct current (DC) sources and alternating current (AC) utility power; communication using secure communication protocols; and a plurality of removable and rechargeable batteries configured to support the at least one portable modular device with no external power.
However, Achillopoulos in analogous art, teaches an uninterruptible power supply (UPS) and a power supply unit (PSU) ([0189]; PSM units may support use of batteries (hot swappable preferably) to allow off grid long run times (>4 hours) and the ability to connect and switch seamlessly between a wide range of power sources to sustain power and simultaneously charge batteries with ease) that are configured to be fully operational with direct current (DC) sources ([0189]; DC 10V to 24V (from, for example, car batteries), DC Solar Panel power, DC Wind power generator) and alternating current (AC) utility power ([0189]; AC 88V to 264V 50/60 Hz (from utility, diesel/gas generators, etc.)); 
communication using secure communication protocols ([0203]; it is envisioned that all communications from the apparatus will utilize suitable Virtual Private Network (VPN) protocol access and encryption); and 
a plurality of removable and rechargeable batteries configured to support the at least one portable modular device with no external power ([0046]; multiple batteries).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Kelly, and Achillopoulos because Achillopoulos’s teaching would allow Kelly’s system to optimize the system’s user experience by providing a flexible control and management functionality on the go.

Regarding claim 13, Kelly doesn’t fully disclose the limitations of claim 13.
However, Achillopoulos further teaches the system of claim 12, further comprising a ruggedized shockproof chassis on which the (ECS) active components are mounted, the chassis being integrated in an environmental protection case that makes the chassis waterproof and submersible, the case having a top lid, a bottom and a plurality of sides ([0067], [0096]-[0098] & [0101]-[0102]; External case 101 includes one or more openings, lid or lids 106, and/or waterproof, and/or watertight, and/or tamperproof locking mechanism 107); 
wherein the top lid of the case is configured to be opened to provide access to and allow cooling of the (ECS) active components during operation of the at least one portable modular device, and the bottom and sides of the case are configured to protect the at least one portable modular device from water and dust when the top lid is opened ([0067], [0096]-[0098] & [0101]-[0102]; External case 101 includes one or more openings, lid or lids 106, and/or waterproof, and/or watertight, and/or tamperproof locking mechanism 107, Figs. 1-3);
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Kelly, and Achillopoulos because Achillopoulos’s teaching would allow Kelly’s system to optimize the system’s user experience by providing a flexible control and management functionality on the go.

Regarding claim 18, Kelly further teaches the system of claim 4; wherein the at least one portable modular device is configured as a data-center-in-a-box providing a full spectrum of software services, comprising: 
a remote management system configured for communication with the DMS wirelessly ([0048]; In other alternative embodiments the DVM 137 may collect or receive data (such as system diagnostic and performance measurements, status, reliability, etc.) from devices by other means and update the persistent store 150 with such data. Such data may be received from the devices actively sending data to the DVM 137 or by the devices replying to requests for data from the DVM 137… [0076]; communicate wirelessly),
the DMS being further configured to track a location of the at least one portable modular device using the remote management system ([0048]; In other alternative embodiments the DVM 137 may collect or receive data (such as system diagnostic and performance measurements, status, reliability, etc.) from devices by other means and update the persistent store 150 with such data. Such data may be received from the devices actively sending data to the DVM 137 or by the devices replying to requests for data from the DVM 137).
But Kelly doesn’t disclose an uninterruptible power supply (UPS) and a power supply unit (PSU) that are configured to be fully operational with direct current (DC) sources and alternating current (AC) utility power; communication using secure communication protocols; and a plurality of removable and rechargeable batteries configured to support the at least one portable modular device with no external power.
However, Achillopoulos in analogous art, teaches an uninterruptible power supply (UPS) and a power supply unit (PSU) ([0189]; PSM units may support use of batteries (hot swappable preferably) to allow off grid long run times (>4 hours) and the ability to connect and switch seamlessly between a wide range of power sources to sustain power and simultaneously charge batteries with ease) that are configured to be fully operational with direct current (DC) sources ([0189]; DC 10V to 24V (from, for example, car batteries), DC Solar Panel power, DC Wind power generator) and alternating current (AC) utility power ([0189]; AC 88V to 264V 50/60 Hz (from utility, diesel/gas generators, etc.)); 
communication using secure communication protocols ([0203]; it is envisioned that all communications from the apparatus will utilize suitable Virtual Private Network (VPN) protocol access and encryption); and 
a plurality of removable and rechargeable batteries configured to support the at least one portable modular device with no external power ([0046]; multiple batteries).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Kelly, and Achillopoulos because Achillopoulos’s teaching would allow Kelly’s system to optimize the system’s user experience by providing a flexible control and management functionality on the go.

Regarding claim 19, Kelly doesn’t fully disclose the limitations of claim 19.
However, Achillopoulos further teaches the system of claim 4, wherein the at least one portable modular device comprises a plurality of portable modular devices and the at least one host location comprises a plurality of host locations ([0106]; apparatus 100 may be dimensioned in a way to allow stacking multiple devices (in apparatus device 100, there are multiple host locations to host multiple devices, while apparatus 100 is a single portable host by itself) together or connecting two or more in a way that would allow carrying by a human easier… and [0094]-[0095]; various electronic components (collectively 104) deployed in appropriate sub-chassis (105) locations fitted throughout the internal chassis to accommodate components 104. Components 104 are envisioned as modular units capable of being provisioned, managed and controlled by one or more onboard management and control system units);
wherein the plurality of portable modular devices form an elastic data center configured for movement between and operation in any of the plurality of host locations ([0106]; apparatus 100 may be dimensioned in a way to allow stacking multiple devices (in apparatus device 100, there are multiple host locations to host multiple devices, while apparatus 100 is a single portable host by itself) together or connecting two or more in a way that would allow carrying by a human easier… and [0094]-[0095]; various electronic components (collectively 104) deployed in appropriate sub-chassis (105) locations fitted throughout the internal chassis to accommodate components 104. Components 104 are envisioned as modular units capable of being provisioned, managed and controlled by one or more onboard management and control system units). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Kelly, and Achillopoulos because Achillopoulos’s teaching would allow Kelly’s system to optimize the system’s user experience by providing a flexible control and management functionality on the go.

Regarding claim 20, Kelly further teaches the system of claim 4, wherein the at least one portable modular device comprises a plurality of data storage oriented portable modular devices each comprising: 
at least one server node module (computer 1200, [0078]) comprising a multicore central processing unit (CPU) ([0078]; computer 1200 may include one or more processors or processor cores 1202);
a random access memory (RAM) ([0053]; RAM);  
but Kelly doesn’t explicitly disclose a plurality of batteries; a bootable solid state disk (SSD) drive; a plurality of expansion slots configured for adding expansion cards selected from a graphics processing unit (GPU), a high speed flash drive, and one of a SSD controller and hard disk drive (HDD) controller; a drive bay selected from 8" x 3.5" SSD drive bay and a HDD drive bay configured for large data capacity data storage; and;  storage; and a secondary remote management system having wireless communication capabilities and configured for giving an alternative communication path only for remote management communication of the at least one server node module for provisioning the system from the ECSOM using at least one secure communication protocol.
Achillopoulos further teaches a plurality of batteries ([0134]; (ii) power supply and management unit (PCM) 215 (iii) multiple batteries 220, (iv) a plurality of storage drives, a raid processor 227, (v) location tracking unit 230, (vi) fiber channel host ports 235); and 
a secondary remote management system having wireless communication capabilities and configured for giving an alternative communication path only for remote management communication of the at least one server node module for provisioning the system from the ECSOM using at least one secure communication protocol ([0211]; data storage apparatus can be connected in cluster architecture to form part of the storage area subsystem of the hybrid cloud system. In a best use scenario, the data apparatus is physically located (or co-located, if we are talking about an existing computing room) in the security surveillance room and connected with via high speed fiber connection to the local data center).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Kelly, and Achillopoulos because Achillopoulos’s teaching would allow Kelly’s system to optimize the system’s user experience by providing a flexible control and management functionality on the go.
But Kelly in view of Achillopoulos doesn’t explicitly disclose a plurality of expansion slots configured for adding expansion cards selected from a graphics processing unit (GPU), a high speed flash drive, and one of a SSD controller and hard disk drive (HDD) controller; and a drive bay selected from an 8" x 3.5" SSD drive bay and a HDD drive bay configured for large data capacity data storage.
However, Adiletta in analogous art, teaches a bootable solid state disk (SSD) drive ([0053]; pools of solid-state storage devices such as solid-state drives (SSDs)); and
a plurality of expansion slots ([0043]; expansion connector 717) configured for adding expansion cards selected from a graphics processing unit (GPU), a high speed flash drive, and one of a SSD controller and hard disk drive (HDD) controller ([0043]; an expansion connector 717. Expansion connector 717 may generally comprise a socket, slot, or other type of connection element that is capable of accepting one or more types of expansion modules, such as an expansion sled 718…such as SSD slot, [0053]); 
a drive bay selected from an 8" x 3.5" SSD drive bay and a HDD drive bay configured for large data capacity data storage ([0053]; In some embodiments, such a high-performance processing sled 1134 may be configured with far memory using an expansion sled that comprises low-latency SSD(s) storage).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Kelly, and Adiletta because Adiletta’s teaching would allow Kelly’s system to optimize the system’s user experience by providing a flexible control and management functionality on the go.

Regarding claim 21, Kelly further teaches the system of claim 4, the at least one host location comprises a plurality of host locations, the plurality of portable modular devices being configured for operation in corresponding ones of the plurality of host locations and for use by an edge computing service (ECS) provider to provide edge computing services in a service area on demand ([0047]; a device manager 137 (“DVM 137”) which may be configured to manage deployed devices…a control message being originated by the DVM 137 and routed via the multi-protocol messaging manager 139 to result in deactivation and removal from service of a device, such as a device that has been detected as underperforming from log or error analysis. Examples of other control messages that could be originated from the device manager may include service-related command messages such as control messages that result in addition of one or more devices to a service device pool and activation of such devices…[0046]; Device Manager 137 is configured by an SOMS 100 to do management and monitoring (controlling) function). 
But Kelly doesn’t fully disclose wherein the at least one portable modular device comprises a plurality of portable modular devices and the at least one host location comprises a plurality of host locations each configured to removably receive anyone of the portable modular devices.
However, Achillopoulos further teaches wherein the at least one portable modular device comprises a plurality of portable modular devices and the at least one host location comprises a plurality of host locations each configured to removably receive anyone of the portable modular devices ([0094] & [0141]; various electronic components (collectively 104) deployed in appropriate sub-chassis (105) locations fitted throughout the internal chassis to accommodate components 104. Components 104 are envisioned as modular units capable of being provisioned, managed and controlled by one or more onboard management and control system units…a single portable device 100 can accommodate multiple portable devices in it and at the same time hosts multiple components); and
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Kelly, and Achillopoulos because Achillopoulos’s teaching would allow Kelly’s system to optimize the system’s user experience by providing a flexible control and management functionality on the go.

Regarding claim 22, Kelly further teaches the system of claim 21, wherein the ECS provider has non-expert personnel that transport the portable modular devices to deploy or extract the portable modular devices in and from the corresponding host locations, the personnel being equipped with one of a tablet and a smartphone running a client application for the DMS ([0055]; the service catalogue and service details which may be presented to the user may be based on historical information available from previously deployed services, and historical information from the devices that the user has available in the IoT infrastructure 140).
But Kelly doesn’t fully disclose wherein each of the portable modular devices comprises means for notifying to the personnel about the selected portable modular devices to be deployed and extracted from the corresponding host locations and for transmitting to the portable modular device through the DMS a quick reference (QR) code that is scanned by the personnel using an integrated camera in the table or smartphone running the client application to verify that the personnel is deploying or extracting the selected portable modular device.
However, Achillopoulos further teaches wherein each of the portable modular devices comprises means for notifying to the personnel about the selected portable modular devices to be deployed and extracted from the corresponding host locations and for transmitting to the portable modular device through the DMS a quick reference (QR) code ([0199]; encrypted NFC tags such as QR code) that is scanned by the personnel using an integrated camera in the table or smartphone running the client application to verify that the personnel is deploying or extracting the selected portable modular device ([0199]; his may be followed by additional user authentication by way of password or use of encrypted NFC or RFid tags in the possession of the party seeking authentication…[0201]; the MCS may continue to monitor environmental conditions, and will employ location tracking, to identify and inform company officials of the present state and location of the apparatus upon removal from the premises so the apparatus may be quickly recovered).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Kelly, and Achillopoulos because Achillopoulos’s teaching would allow Kelly’s system to optimize the system’s user experience by providing a flexible control and management functionality on the go.

Regarding claim 23, Kelly further teaches the system of claim 22, wherein the DMS is further configured to manage the deployment of portable modular devices by: 
the ECS provider tracking the ECSOM usage in real-time to determine the host locations where the ECS provider requires one or more of the portable modular devices ([0047]; The DVM 137 may be configured to access, collect and/or retrieve data from the PS 150, such as system diagnostic and performance measurements, status, reliability, etc); 
using artificial intelligence (Al) algorithms to propose the corresponding host location to be selected for the portable modular devices based on historical data of host location user demand ([0063]; In various embodiments, at sub-operation 5 b, the MM 125 may determine whether the IoT infrastructure may support the service within a particular intended geographical region over which a service is to be deployed).
But Kelly doesn’t fully disclose using the client application to assist the driver personnel to find the host location determined by the ECS provider and/or proposed by the AL algorithms and provide a security measure for the DMS to verify that the driver personnel has not diverted or attempted to breach a security of the portable modular devices being transported by the driver personnel.
However, Achillopoulos further teaches using the client application to assist the driver personnel to find the host location determined by the ECS provider and/or proposed by the AL algorithms and provide a security measure for the DMS to verify that the driver personnel has not diverted or attempted to breach a security of the portable modular devices being transported by the driver personnel ([0201]; the MCS may continue to monitor environmental conditions, and will employ location tracking, to identify and inform company officials of the present state and location of the apparatus upon removal from the premises so the apparatus may be quickly recovered and turned over to those personnel tasked with managing IT services during a disaster situation).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Kelly, and Achillopoulos because Achillopoulos’s teaching would allow Kelly’s system to optimize the system’s user experience by providing a flexible control and management functionality on the go.

Regarding claim 25, Kelly fails to teach the limitation of claim 25. However, Achillopoulos further teaches the system of claim 4, wherein and the at least one host location comprises a plurality of host locations and the at least one portable modular device comprises a plurality of portable modular devices each having a preselected data storage capacity and configured to be removably received by a corresponding one of the host locations ([0094] & [0141]; various electronic components (collectively 104) deployed in appropriate sub-chassis (105) locations fitted throughout the internal chassis to accommodate components 104. Components 104 are envisioned as modular units capable of being provisioned, managed and controlled by one or more onboard management and control system units…a single portable device 100 can accommodate multiple portable devices in it and at the same time hosts multiple components); 
wherein anyone of the portable modular devices in the corresponding host location that has reached the data storage capacity is configured (i) to be replaced with another one of the portable modular devices which has not reached the data storage capacity, (ii) to be transported to a cloud infrastructure for uploading of the stored data from the portable modular device, and (iii) to be deployed again to a corresponding host location after the stored data has been uploaded from the portable modular device ([0135]-[0136]; the data storage apparatus is configured to function either as a regular storage node in a non-converged system or as a node of a hyper-converged system. In the latter case, the plurality of storage drives may be provisioned as virtual servers under the control of virtualization technology managed by MCS 210).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Kelly, and Achillopoulos because Achillopoulos’s teaching would allow Kelly’s system to optimize the system’s user experience by providing a flexible control and management functionality on the go.

Regarding claim 26, Kelly fails to teach the limitation of claim 26. However, Achillopoulos further teaches the system of claim 4, wherein the at least one host location comprises a secure cabinet (transportable secure cabinet fig. 1) having a securing mechanism configured to be remotely opened by the DMS during deployment and extraction of the at least one portable modular device to and from the at least one host location, the secure cabinet being configured for placement in anyone of a building, a road side, and a small cargo container data center ([0159]; the lid (if open) is closed, and devices 515, 520 removed from whatever building location they may be found…may be given to alert the security officer that it is safe to begin disconnecting fiber, ethernet and/or power cables, and finally to close the lid of the apparatus so it can be safely transported away from the building. At this point, the device enters hibernation mode and waits to be awoken, at which time it will initiate a different script, which would guide all next steps of the device consistent again with the business continuity plan).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Kelly, and Achillopoulos because Achillopoulos’s teaching would allow Kelly’s system to optimize the system’s user experience by providing a flexible control and management functionality on the go.

Regarding claim 27, Kelly fails to teach the limitation of claim 27. However, Achillopoulos further teaches the system of claim 26, wherein the securing mechanism comprises multiple levels of security with doors provided with a keyboard and a display configured for opening the doors with limited one-time passwords that are changed by the DMS during each instance of deployment and retraction of the at least one portable modular device to and from the at least one host location ([0199]-[0200] & [0204]; user authentication may be required via the available MCS display and/or keyboard interface… This may be followed by additional user authentication by way of password or use of encrypted NFC or RFid tags in the possession of the party seeking authentication).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Kelly, and Achillopoulos because Achillopoulos’s teaching would allow Kelly’s system to optimize the system’s user experience by providing a flexible control and management functionality on the go.
	
Regarding claim 28, Kelly fails to teach the limitation of claim 28. However, Achillopoulos further teaches the system of claim 26, wherein the secure cabinet comprising at least one locker configured to be opened to receive the at least one portable modular device ([0099] & [0098]-[0100]; external case 101 includes retractable top pulling handle 110 and/or a pair of side disposed removable handles 115. Air vents 117 provide cooling, heating and ventilation may be disposed along the top surface of the internal chassis).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Kelly, and Achillopoulos because Achillopoulos’s teaching would allow Kelly’s system to optimize the system’s user experience by providing a flexible and manageable case for hosting portable devices.

Regarding claim 29, Kelly fails to teach the limitation of claim 29. However, Achillopoulos further teaches the system of claim 28, wherein the at least one locker is provided with a ventilation structure, power, and networking connections ([0099] & [0098]-[0100]; external case 101 includes retractable top pulling handle 110 and/or a pair of side disposed removable handles 115. Air vents 117 provide cooling, heating and ventilation may be disposed along the top surface of the internal chassis).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Kelly, and Achillopoulos because Achillopoulos’s teaching would allow Kelly’s system to optimize the system’s user experience by providing a flexible and manageable case for hosting portable devices.

9	Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (Kelly, herein after) (U.S. Patent Application Publication No. 2017/0006116 A1) in view of Achillopoulos (U.S. Patent Application Publication No. 2016/0266913 A1) further in view of Lazier (U.S. Patent No. 10,862,952 B1).
Regarding claim 11, Kelly teaches the system of claim 4. Kelly further teaches an API based communication may be used by the UI 118 or by an application communicating with the SOMS 100 ([0042]). 
But Kelly doesn’t fully disclose wherein the at least one host location is equipped with a host location security mechanism (HLSM) system configured to communicate with a host location security (HLS) system using one of a network and an internet connection with one of wired and wireless means using secure communication protocols, the HLS system being configured for connection with the DMS through an application programming interface for managing the at least one portable modular device.
However, Lazier in analogous art, discloses wherein the at least one host location (Col. 7, line 30; provider data center 230, Fig. 2) is equipped with a host location security mechanism (HLSM) system (various security mechanisms 212), configured to communicate with a host location security (HLS) system (VPC 134) using one of a network and an internet connection with one of wired and wireless means using secure communication protocols (Col. 7, lines 41-50; A data network connection may exist between each of the secure areas 210 and 220 and the provider data center 230. In an example, the data connectivity may be over a direct, high-speed link to a backbones of the provider data center 230. For instance, this link may be a private fiber-optic link providing a 1 Tbps data rate or higher. In another example, the data connectivity may occur over a public network, such as the Internet. In this case, various secure communication protocols, such as IPsec and tunneling protocols, may be used to secure the data connectivity),
the HLS system being configured for connection with the DMS (Col. 4, lines 26-31; client device,122) through an application programming interface for managing the at least one portable modular device (Col. 10, lines 9-67; the client device 122 using a remote access 126 (API, Col. 10, lines 9014) manages and control the deployment of portable enclosure(s) at the host location, Fig. 1 & 4).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Kelly, and Lazier because Lazier’s teaching would allow Kelly’s system to optimize the deployment operation by providing a secure deployment location and high throughput connectivity due to a secured direct connection links.

Regarding claim 24, but Kelly doesn’t explicitly teach the system of claim 24.
However, Achillopoulos further teaches wherein the at least one portable modular device comprises a plurality of portable modular devices and the at least one host location comprises a plurality of host locations each configured to removably receive anyone of the portable modular devices ([0094]-[0095 & [0139]-[0141]]; various electronic components (collectively 104) deployed in appropriate sub-chassis (105) locations fitted throughout the internal chassis to accommodate components 104. Components 104 are envisioned as modular units capable of being provisioned, managed and controlled by one or more onboard management and control system units…a single portable device 100 can accommodate multiple portable devices in it and at the same time hosts multiple components); and
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Kelly, and Achillopoulos because Achillopoulos’s teaching would allow Kelly’s system to optimize the system’s user experience by providing a flexible control and management functionality on the go. 
But Kelly in view of Achillopoulos doesn’t explicitly discloses wherein each of the host locations is equipped with a host location security mechanism (HLSM) system configured to communicate with a host location security (HLS) system using one of a network and an internet connection with one of wired and wireless means using secure communication protocols, the HLS system being configured for connection with the DMS through an application programming interface for managing the portable modular devices; and wherein the plurality of portable modular devices are managed by independent operators using the HLS system and HLSM system.
However, Lazier further teaches wherein the at least one portable modular device comprises a plurality of portable modular devices (and the at least one host location comprises a plurality of host locations; 
However, Lazier in analogous art, discloses wherein each of the host locations (Col. 7, line 30; provider data center 230’s secure areas 210, 220, Fig. 2) is equipped with a host location security mechanism (HLSM) system (various security mechanisms 212), configured to communicate with a host location security (HLS) system (VPC 134) using one of a network and an internet connection with one of wired and wireless means using secure communication protocols (Col. 7, lines 41-50; A data network connection may exist between each of the secure areas 210 and 220 and the provider data center 230. In an example, the data connectivity may be over a direct, high-speed link to a backbones of the provider data center 230. For instance, this link may be a private fiber-optic link providing a 1 Tbps data rate or higher. In another example, the data connectivity may occur over a public network, such as the Internet. In this case, various secure communication protocols, such as IPsec and tunneling protocols, may be used to secure the data connectivity),
the HLS system being configured for connection with the DMS (Col. 4, lines 26-31; client device,122) through an application programming interface for managing the at least one portable modular device (Col. 10, lines 9-67; the client device 122 using a remote access 126 (API, Col. 10, lines 9014) manages and control the deployment of portable enclosure(s) at the host location, Fig. 1 & 4); and
wherein the plurality of portable modular devices are managed by independent operators using the HLS system and HLSM system (Col. 7, lines 29-40; secure areas 210 and 220 associated with a provider data center 230. Each secure area may be available for use by a different client. The secure areas 210 and 220 may be separated and secured to provide controlled access thereto…Col. 8, lines 31-32; alternatively, one VPC per portable enclosure).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Kelly, and Lazier because Lazier’s teaching would allow Kelly’s system to optimize the deployment operation by providing a secure deployment location and high throughput connectivity due to a secured direct connection links.

10	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (Kelly, herein after) (U.S. Patent Application Publication No. 2017/0006116 A1) in view of Achillopoulos (U.S. Patent Application Publication No. 2016/0266913 A1) further in view of Brianese (U.S. Patent Application Publication No. 2016/0270254 A1).
Regarding claim 14, Kelly in view of Achillopoulos doesn’t explicitly disclose the limitations of claim 14.
However, Brianese in analogous art, teaches the system of claim 13, wherein the water and dust protection has a rating equivalent to IP52 or higher when the at least one portable modular device is in a standing position with the top lid open, and a rating equivalent to IP54 or higher when the at least one portable modular device is inclined at angle of greater than 50 degrees relative to the standing position (0050]; using IP52 and IP54 to prevent harmful effect on system components from ingress water). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Kelly, and Brianese because Brianese’s teaching would allow Kelly’s system to optimize the system’s performance by providing additional physical security.

11	Claims 15-17 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (Kelly, herein after) (U.S. Patent Application Publication No. 2017/0006116 A1) in view of Achillopoulos (U.S. Patent Application Publication No. 2016/0266913 A1) further in view of Adiletta et al. (Adiletta, hereinafter) (U.S. Patent Application Publication No. 2019/0387291 A1).
Regarding claim 15, Kelly further teaches the system of claim 4, wherein the at least one portable modular device comprises a plurality of process oriented portable modular devices each comprising: 
at least one server node module (computer 1200, [0078]) comprising a multicore central processing unit (CPU) ([0078]; computer 1200 may include one or more processors or processor cores 1202);
a random access memory (RAM) ([0053]; RAM);  
but Kelly doesn’t explicitly disclose a plurality of batteries; a bootable solid state disk (SSD) drive; a plurality of expansion slots configured for adding expansion cards selected from a graphics processing unit (GPU), a high speed flash drive, and a SSD controller; a 4" x 2.5" SSD drive bay for additional storage; and a multiport high speed network module selected from one of a switch and a router module, and configured for interconnecting the at least one server node module of one of the portable modular devices with the at least one server node module of another of the portable modular device.
Achillopoulos further teaches a plurality of batteries ([0134]; (ii) power supply and management unit (PCM) 215 (iii) multiple batteries 220, (iv) a plurality of storage drives, a raid processor 227, (v) location tracking unit 230, (vi) fiber channel host ports 235); and 
a multiport high speed network module selected from one of a switch and a router module, and configured for interconnecting the at least one server node module of one of the portable modular devices with the at least one server node module of another of the portable modular device ([0049] & [0134]; fiber channel host ports 235).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Kelly, and Achillopoulos because Achillopoulos’s teaching would allow Kelly’s system to optimize the system’s user experience by providing a flexible control and management functionality on the go.
But Kelly in view of Achillopoulos doesn’t explicitly disclose a bootable solid state disk (SSD) drive; and a plurality of expansion slots configured for adding expansion cards selected from a graphics processing unit (GPU), a high speed flash drive, and a SSD controller; a 4" x 2.5" SSD drive bay for additional storage.
However, Adiletta in analogous art, teaches a bootable solid state disk (SSD) drive ([0053]; pools of solid-state storage devices such as solid-state drives (SSDs)); and
a plurality of expansion slots ([0043]; expansion connector 717) configured for adding expansion cards selected from a graphics processing unit (GPU), a high speed flash drive, and a SSD controller ([0043]; an expansion connector 717. Expansion connector 717 may generally comprise a socket, slot, or other type of connection element that is capable of accepting one or more types of expansion modules, such as an expansion sled 718…such as SSD slot, [0053]); 
a 4" x 2.5" SSD drive bay for additional storage ([0053]; In some embodiments, such a high-performance processing sled 1134 may be configured with far memory using an expansion sled that comprises low-latency SSD(s) storage).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Kelly, and Adiletta because Adiletta’s teaching would allow Kelly’s system to optimize the system’s user experience by providing a flexible control and management functionality on the go.

Regarding claim 16, Kelly further teaches the system of claim 15, further comprising a secondary low speed network switch configured for interconnecting the at least one server node module having a high speed switch remote management subsystem with a secondary remote management system having wireless communication capabilities and configured to give an alternative communication path only for provisioning the at least one server node module and the high speed switch from the ECSOM using at least one secure communication protocol ([0211]; For example a first responder emergency communications network may require low latency, high throughput communications, while a sensor application may be configured to tolerate lower throughput and higher network latency). 

Regarding claim 17, Kelly further teaches the system of claim 15, wherein the multiport high speed network module is configured for interconnecting the plurality of portable modular devices to form one of (i) a first cluster of servers providing a first data center without other external equipment needed apart from power and a wide area networking connection, and (ii) a second cluster of servers larger than the first cluster of servers and providing a second data center larger than the first data center using at least one network oriented portable device in one of a single and a redundant setup ([0050]; the SOL 130 may also include a multi-protocol messaging manager (“MMM 139”) which may be configured to manage messages between devices and the SOMS 100…); 
wherein the second data center is configured for (i) splitting into at least one data center smaller than the second data center using fewer of the plurality of portable modular devices in order to mix process and storage resources to match an edge computing user demand in a plurality of areas, and (ii) adding and removing at least one network oriented portable device dynamically as the edge computing user demand changes over time by moving physically the plurality of portable modular devices as needed ([0047]; resizing devices sizes by adding and removing devices). 

Regarding claim 31, Kelly further teaches the system of claim 4, wherein the at least one portable modular device comprises a plurality of process oriented portable modular devices each comprising: 
at least one server node module (computer 1200, [0078]) comprising a multicore central processing unit (CPU) ([0078]; computer 1200 may include one or more processors or processor cores 1202);
a random access memory (RAM) ([0053]; RAM);  
but Kelly doesn’t explicitly disclose a plurality of batteries; a bootable solid state disk (SSD) drive; a plurality of expansion slots configured for adding expansion cards selected from a graphics processing unit (GPU), a high speed flash drive, and a SSD controller; a 4" x 2.5" SSD drive bay for additional storage; a multiport high speed network module selected from one of a switch and a router module, and configured for interconnecting the at least one server node module of one of the portable modular devices with the at least one server node module of another of the portable modular device; and a secondary low speed network switch configured for interconnecting the at least one server node module having a high speed switch remote management subsystem with a secondary remote management system having wireless communication capabilities and configured to give an alternative communication path only for provisioning the at least one server node module and the high speed switch from the ECSOM using at least one secure communication protocol.
Achillopoulos further teaches at least one server node module ([0146] & [0134]; server motherboard) comprising a multicore central processing unit (CPU); 
a plurality of batteries ([0134]; (ii) power supply and management unit (PCM) 215 (iii) multiple batteries 220, (iv) a plurality of storage drives, a raid processor 227, (v) location tracking unit 230, (vi) fiber channel host ports 235); and 
a multiport high speed network module selected from one of a switch and a router module, and configured for interconnecting the at least one server node module of one of the portable modular devices with the at least one server node module of another of the portable modular device ([0049] & [0134]; fiber channel host ports 235).
a secondary low speed network switch configured for interconnecting the at least one server node module having a high speed switch remote management subsystem with a secondary remote management system having wireless communication capabilities and configured to give an alternative communication path only for provisioning the at least one server node module and the high speed switch from the ECSOM using at least one secure communication protocol ([0211]; data storage apparatus can be connected in cluster architecture to form part of the storage area subsystem of the hybrid cloud system. In a best use scenario, the data apparatus is physically located (or co-located, if we are talking about an existing computing room) in the security surveillance room and connected with via high speed fiber connection to the local data center).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Kelly, and Achillopoulos because Achillopoulos’s teaching would allow Kelly’s system to optimize the system’s user experience by providing a flexible control and management functionality on the go.
But Kelly in view of Achillopoulos doesn’t explicitly disclose a bootable solid state disk (SSD) drive; and a plurality of expansion slots configured for adding expansion cards selected from a graphics processing unit (GPU), a high speed flash drive, and a SSD controller; a 4" x 2.5" SSD drive bay for additional storage.
However, Adiletta in analogous art, teaches a bootable solid state disk (SSD) drive ([0053]; pools of solid-state storage devices such as solid-state drives (SSDs)); and
a plurality of expansion slots ([0043]; expansion connector 717) configured for adding expansion cards selected from a graphics processing unit (GPU), a high speed flash drive, and a SSD controller ([0043]; an expansion connector 717. Expansion connector 717 may generally comprise a socket, slot, or other type of connection element that is capable of accepting one or more types of expansion modules, such as an expansion sled 718…such as SSD slot, [0053]); 
a 4" x 2.5" SSD drive bay for additional storage ([0053]; In some embodiments, such a high-performance processing sled 1134 may be configured with far memory using an expansion sled that comprises low-latency SSD(s) storage).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Kelly, and Adiletta because Adiletta’s teaching would allow Kelly’s system to optimize the system’s user experience by providing a flexible control and management functionality on the go.

12	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (Kelly, herein after) (U.S. Patent Application Publication No. 2017/0006116 A1) in view of Achillopoulos (U.S. Patent Application Publication No. 2016/0266913 A1) in view of Lazier (U.S. Patent No. 10,862,952 B1) further in view of Zhu et al. (Zhu, hereinafter) (U.S. Patent No. 10,043,151 B1).
Regarding claim 30, But Kelly in view of Achillopoulos fails to teach the limitation of claim 30. 
However, Lazier in analogous art, discloses wherein the securing mechanism comprises a host location (Col. 7, line 30; provider data center 230, Fig. 2) is equipped with a host location security mechanism (HLSM) system (various security mechanisms 212), configured to communicate with a host location security (HLS) system (VPC 134) using one of a network and an internet connection with one of wired and wireless means using secure communication protocols (Col. 7, lines 41-50; A data network connection may exist between each of the secure areas 210 and 220 and the provider data center 230. In an example, the data connectivity may be over a direct, high-speed link to a backbones of the provider data center 230. For instance, this link may be a private fiber-optic link providing a 1 Tbps data rate or higher. In another example, the data connectivity may occur over a public network, such as the Internet. In this case, various secure communication protocols, such as IPsec and tunneling protocols, may be used to secure the data connectivity),
the HLS system being configured for connection with the DMS (Col. 4, lines 26-31; client device,122) through an application programming interface for managing the at least one portable modular device (Col. 10, lines 9-67; the client device 122 using a remote access 126 (API, Col. 10, lines 9014) manages and control the deployment of portable enclosure(s) at the host location, Fig. 1 & 4).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Kelly, and Lazier because Lazier’s teaching would allow Kelly’s system to optimize the deployment operation by providing a secure deployment location and high throughput connectivity due to a secured direct connection links.
But Kelly in view of Achillopoulos and Lazier doesn’t fully disclose wherein the HLS system and the HLSM system are configured to send a one-time quick reference (QR) code that is displayed on a display of the at least one locker; and wherein the DMS is configured to verify the one-time QR code that is displayed by the at least one locker display to verify that the at least one locker is being correctly opened.
However, Zhu in analogous art, discloses wherein the HLS system and the HLSM system are configured to send a one-time quick reference (QR) code (Col. 9, lines 6-8; the QR code can uniquely identify the recipient 106 with respect to the item 102, i.e. unique one-time thing) that is displayed on a display of the at least one locker (Col. 42, line 64-Col. 43, line 2; the electronic locker arrangement can provide the QR code to the recipient. For example, the electronic locker arrangement can display the QR code…Col. 43, lines 1-9; the electronic locker arrangement can display the QR code); and 
wherein the DMS is configured to verify the one-time QR code that is displayed by the at least one locker display to verify that the at least one locker is being correctly opened (Col. 43, lines 15-30; the locker identifier extracted from the QR code and/or the identifier of the recipient, to authenticate the identity of the recipient. After determining that the recipient is authorized to access the electronic locker arrangement).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Kelly, and Zhu because Zhu’s teaching would allow Kelly’s system to optimize the system’s user experience by providing a flexible and manageable security mechanism for portable devices.

Conclusion
13	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Melaku Habtemariam whose telephone number is (571)272-8373.  The examiner can normally be reached on Monday - Friday 8-6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571)270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/M. H./
Melaku Habtemariam
Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445